     Case 2:90-cv-00520-KJM-DB Document 7133 Filed 04/22/21 Page 1 of 5


 1   MATTHEW RODRIQUEZ, State Bar No. 95976                           ROMAN M. SILBERFELD, State Bar No. 62783
     Acting Attorney General of California                            GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON, State Bar No. 182970                         ROBINS KAPLAN LLP
     Senior Assistant Attorney General                                  2049 Century Park East, Suite 3400
 3   DAMON MCCLAIN, State Bar No. 209508                                Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                                Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                            Fax: (310) 229-5800
     LUCAS HENNES, State Bar No. 278361                                 E-mail: RSilberfeld@RobinsKaplan.com
 5   NAMRATA KOTWANI, State Bar No. 308741                            Special Counsel for Defendants
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants
10   HANSON BRIDGETT LLP
     PAUL B. MELLO, SBN 179755
11   SAMANTHA D. WOLFF, SBN 240280
     LAUREL E. O’CONNOR, SBN 305478
12   DAVID C. CASARRUBIAS, SBN 321994
     1676 N. CALIFORNIA BLVD., SUITE 620
13   WALNUT CREEK, CALIFORNIA 94596
     TELEPHONE: 925-746-8460
14   FACSIMILE: 925-746-8490
     Attorneys for Defendants
15

16
                                    IN THE UNITED STATES DISTRICT COURT
17
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
18
                                               SACRAMENTO DIVISION
19

20
     RALPH COLEMAN, et al.,                                         Case No. 2:90-cv-00520 KJM-DB (PC)
21
                                                  Plaintiffs,       FOURTH STIPULATION AND ORDER
22                                                                  TO EXTEND THE APRIL 14, 2017
                         v.                                         ORDER WAIVING STATE LAW
23                                                                  REGARDING L-WING AT CALIFORNIA
                                                                    MEDICAL FACILITY
24   GAVIN NEWSOM, et al.,
25                                              Defendants. Judge:         Hon. Kimberly J. Mueller
26

27

28
     [3717394.8]                                                1
                   Fourth Stip. & Order to Extend April 14, 2017 Order Waiving State Laws (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7133 Filed 04/22/21 Page 2 of 5


 1          On April 14, 2017, the Court approved the parties’ stipulation to waive state licensing
 2   requirements so that CDCR could convert 37 cells on the first floor of the L-Wing at the
 3   California Medical Facility (L-1) into 70 temporary unlicensed Intermediate Care Facility (ICF)
 4   level-of-care beds and two observation and restraint rooms for high-custody inmate-patients
 5   referred for ICF care. (ECF No. 5605.) In the stipulation, Defendants agreed, inter alia, “to staff
 6   and operate L-1 to offer a minimum 12 hours per day of out-of-cell time, including weekends
 7   (including but not limited to treatment hours, socialization yard, and other time out of cell)” and
 8   “to limit double-celling on L-1 to the extent possible.” Id. at 3. The Court approved the parties’
 9   stipulation on two conditions: (1) “Defendants shall report to the Special Master monthly as to
10   whether there are any inmate-patients in L-1 wing who have been custodially approved by CDCR
11   and clinically cleared by the Department of State Hospitals (DSH) for placement in one of the
12   DSH facilities and, if so, why any such inmate-patient is in the L-1 Wing rather than in a DSH
13   facility consistent with the patient’s Least Restrictive Housing designation or other appropriate
14   DSH facility;” and (2) “the parties are directed to work with the Special Master to bring the plans
15   for the L-1 Wing unit into compliance, as necessary and as expeditiously as possible, with the
16   requirements of the October 18, 2007 order [ECF No. 2461].” (Id. at 5.)
17          The period covered under the April 14, 2017 order waiving state law has been extended
18   three times, through April 15, 2021. (ECF Nos. 5950, 6606, and 6917.) Consistent with the
19   Court’s order, CDCR has provided monthly reports to the Special Master and Plaintiffs with
20   patient-level data showing offered out-of-cell time, offered structured treatment hours, and
21   program cancellations. The third extension continuing the waiver to April 15, 2021 recognized
22   CDCR’s continued need for the beds in L-1, Plaintiffs’ need for additional assurances that CDCR
23   consistently offers patients in L-1 twelve hours of daily out-of-cell time, and COVID-19’s
24   ongoing impact on Defendants’ ability to provide a workable solution to ensure that CDCR
25   consistently offers patients in L-1 twelve hours of daily out-of-cell time. (ECF No. 6917 at 2.)
26          The third extension required Defendants to submit, within one month of the order, a plan
27   for additional structured treatment subject to monitoring by the Special Master. (ECF No. 6917 at
28   3). The third extension also provided that the parties would revisit the need for a further
     [3717394.8]                                      2
              Fourth Stip. & Order to Extend April 14, 2017 Order Waiving State Laws (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7133 Filed 04/22/21 Page 3 of 5


 1   extension of the waiver after five months. (Id.) Defendants timely submitted the required plan.
 2          The parties have conferred regarding the need for a fourth extension of the April 14, 2017
 3   order waiving state licensing laws concerning L-1. The beds in L-1 are presently needed to
 4   provide additional inpatient care pending planned construction and activation of new flexible
 5   beds. CDCR’s goal is to end its reliance on unlicensed units to house and treat Coleman class
 6   members needing inpatient mental health care. In furtherance of that goal, Defendants plan to
 7   immediately begin developing a long-term plan to deactivate the 70 beds in L-1 and replace the
 8   unit with fully licensed inpatient beds at the number and custodial level required by patient need.
 9   Defendants will work closely with the Special Master, with Plaintiffs’ input as necessary, to
10   develop the plan and will provide that plan to the Special Master and Plaintiffs no later than
11   twelve months from the date of this order. This timeframe is necessary for Defendants to develop
12   a long-term plan in response to the Special Master’s upcoming inpatient program monitoring and
13   anticipated unmet bed needs assessment.
14          The Special Master and Plaintiffs agree with CDCR’s goal to deactivate L-1 and replace it
15   with an appropriate number of licensed inpatient beds, and with the timeline to develop a plan to
16   achieve that goal. Accordingly, the parties jointly request that the Court extend the April 14,
17   2017 order waiving state law from April 15, 2021 for an additional eighteen months. Good cause
18   presented to the Court and appearing, the parties stipulate that the Court should extend the
19   waivers of the licensing requirements described below for an additional eighteen months.
20          IT IS STIPULATED AND ORDERED AS FOLLOWS:
21          1.      The following state licensing requirements shall be waived with respect to the 70
22   temporary Intermediate Care Facility beds and two observation and restraint rooms in the
23   L-Wing, L-1, at California Medical Facility:
24                  A.      California Health and Safety Code section 1250(j); and
25                  B.      California Code of Regulations, Title 22, sections 79501–79861.
26          2.      The waiver is extended eighteen months to October 15, 2022;
27          3.      Within one month from the date of this order, Defendants shall provide the Special
28   Master and Plaintiffs with an update of the November 2020 plan for additional structured
     [3717394.8]                                     3
              Fourth Stip. & Order to Extend April 14, 2017 Order Waiving State Laws (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7133 Filed 04/22/21 Page 4 of 5


 1   treatment, taking into account the potential need to limit the L-1 census to reduce double-celling
 2   and/or augment staffing in order to achieve the full minimum requirement of twelve hours of out
 3   of cell time per day, including weekends, for patients not on quarantine status for whom
 4   Defendants shall also report on measures taken to mitigate the quarantine, subject to monitoring
 5   by the Special Master; and shall provide additional updates every month thereafter; Defendants’
 6   update shall include a report on how many patients are double-celled in the unit;
 7                 4.     Defendants shall work closely with the Special Master, with input from Plaintiffs
 8   as appropriate, to develop a plan to deactivate the beds in L-1 and replace the unit with fully
 9   licensed inpatient beds at the number and custodial level required by patient need;
10                 5.     The plan shall be provided to the Special Master and Plaintiffs within twelve
11   months from the date of this order;
12                 6.     Once the plan is provided to the Special Master and Plaintiffs, the parties shall
13   discuss a timeline for implementation and determine whether a further waiver for full
14   implementation of the plan beyond October 15, 2022, is required.
15                 The Special Master has reviewed and approves this stipulation.
16             IT IS STIPULATED.
17     Dated: April 15, 2021                                          MATTHEW RODRIQUEZ
                                                                      Acting Attorney General of California
18                                                                    DAMON MCCLAIN
                                                                      Supervising Deputy Attorney General
19
                                                                      /s/ Elise Owens Thorn _______
20
                                                                      ELISE OWENS THORN
21                                                                    Deputy Attorney General
                                                                      Attorneys for Defendants
22
       Dated: April 15, 2021                                         ROSEN BIEN GALVAN & GRUNFELD LLP
23

24                                                                    /s/ Marc Shinn-Krantz _______
                                                                      Marc J. Shinn-Krantz
25                                                                    Attorneys for Plaintiffs
26

27

28
     [3717394.8]                                               4
                    Fourth Stip. & Order to Extend April 14, 2017 Order Waiving State Laws (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7133 Filed 04/22/21 Page 5 of 5


 1             IT IS SO ORDERED.
 2     Dated: April 21, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3717394.8]                                              5
                   Fourth Stip. & Order to Extend April 14, 2017 Order Waiving State Laws (2:90-cv-00520 KJM-DB (PC))
